             Case 19-10289-LSS    Doc 2852-5    Filed 01/27/21   Page 1 of 43




                                      SCHEDULE I

                                 Imerys Corporate Parties

    CURRENT AFFILIATES

       000 CALDERYS
       AFRICA REFRACTORY CONSULTANTS (PTY) LTD
       AKROTIRIO THAHILAS DYO S.A.
       ALMATECH MINERAL INTERNATIONAL LTD
       ALMERIA, SA DE CV
       ALUMICA CANADA INC.
       AMERICARB, INC.
       AMMIN HOLDINGS, INC.
       ANGANG STOLLBERG & SAMIL CO., LTD
       ARDOISIERES D'ANGERS
       AUSTRALIAN VERMICULITE INDUSTRIES (PTY) LTD
       B & B REFRACTORY SERVICES PTY LTD
       CALDERYS ALGERIE SERVICES SPA
       CALDERYS ALGERIE SPA
       CALDERYS AUSTRALIA PTY LTD
       CALDERYS BELGIUM
       CALDERYS CHINA CO., LTD
       CALDERYS DANMARK A/S
       CALDERYS DEUTSCHLAND GMBH
       CALDERYS FINLAND OY
       CALDERYS FRANCE
       CALDERYS IBERICA REFRACTARIOS, SA
       CALDERYS INDIA REFRACTORIES LIMITED
       CALDERYS ITALIA SRL
       CALDERYS JAPAN CO., LTD
       CALDERYS KOREA CO. LTD
       CALDERYS MAGYARORSZAG K.F.T. (HUNGARY)
       CALDERYS NGJ LIMITED
       CALDERYS NORDIC AB
       CALDERYS POLSKA SP. Z.O.O.
       CALDERYS REFRACTARIOS VENEZOLANOS SA
       CALDERYS REFRAKTER
       CALDERYS SOUTH AFRICA (PTY) LTD
       CALDERYS TAÏWAN CO LTD
       CALDERYS THE NETHERLANDS B.V.
       CALDERYS UK LTD
       CALDERYS UKRAINE LTD
       CALDERYS USA, INC.



US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 2 of 43




       CEBO HOLLAND B.V.
       CEBO INTERNATIONAL B.V.
       CEBO MARINE B.V.
       CEBO UK LIMITED
       CHANGBAI CELITE DIATOMITE CO., LTD
       DONBASSKERAMIKA
       DONKAOLIN
       ECCA HOLDINGS (PTY) LTD
       ECCA MINERALS (PTY) LTD
       ECO-BOS DEVELOPMENT LIMITED
       ELMIN BAUXITES SA
       FAGERSTA ELDFASTA AB
       FIBERLEAN TECHNOLOGIE LIMITED
       FIBERLEAN TECHNOLOGIE NA INC.
       FIBERLEAN TECNOLOGIA E SOLUCOES EIRELI
       FOKIS MINING PARK
       GIMPEX-IMERYS INDIA PRIVATE LTD
       GUIYANG JIANAI SPECIAL ALUMINATES
       HARBORLITE AEGEAN ENDUSTRI MINERALLERI SANAYI A.S.
       IMERTECH
       IMERTECH USA, INC.
       IMERYS KILN FURNITURE HUNGARY KFT.
       IMERYS (SHANGHAI) INVESTMENT MANAGEMENT CO., LTD
       IMERYS ADMINISTRATIVE GERMANY GMBH
       IMERYS AL ZAYANI FUSED MINERALS CO. W.L.L.
       IMERYS ALÜMINÄT DIS TICARET
       IMERYS ALUMINATES ASIA PACIFIC PTE LTD
       IMERYS ALUMINATES GMBH
       IMERYS ALUMINATES ITALIA S.R.L.
       IMERYS ALUMINATES LIMITED
       IMERYS ALUMINATES NORDIC AB
       IMERYS ALUMINATES SA
       IMERYS ARGENTINA SRL
       IMERYS ASIA PACIFIC PTE LTD
       IMERYS BELGIUM SA
       IMERYS BENTONITE GEORGIA LTD
       IMERYS BENTONITE HUNGARY KFT
       IMERYS BENTONITE ITALY S.P.A.
       IMERYS CANADA INC.
       IMERYS CARBONATES (THAILAND), LTD
       IMERYS CARBONATES AUSTRIA GMBH
       IMERYS CARBONATES INDIA LIMITED
       IMERYS CARBONATES USA, INC.
       IMERYS CERAMICS (INDIA) PRIVATE LIMITED


US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 3 of 43




       IMERYS CERAMICS (THAILAND) LTD
       IMERYS CERAMICS BRASIL MINERAIS PARA CERAMICAS LTDA
       IMERYS CERAMICS EGYPT
       IMERYS CERAMICS FRANCE
       IMERYS CERAMICS ITALY S.R.L.
       IMERYS CERAMICS MEXICO SA DE CV
       IMERYS CERAMICS NEW ZEALAND
       IMERYS CERAMICS PORTUGAL, SA
       IMERYS CLAYS, INC.
       IMERYS CSI SWITZERLAND SAGL
       IMERYS DIATOMITA ALICANTE, S.A.
       IMERYS DIATOMITA MEXICO, SA DE CV
       IMERYS DO BRASIL COMERCIO
       IMERYS FILTRATION FRANCE
       IMERYS FILTRATION MINERALS, INC.
       IMERYS FUSED MINERALS (YINGKOU) CO., LTD
       IMERYS FUSED MINERALS BEYREDE SAS
       IMERYS FUSED MINERALS DOMODOSSOLA S.P.A.
       IMERYS FUSED MINERALS FRANCE SARL
       IMERYS FUSED MINERALS GREENEVILLE, INC.
       IMERYS FUSED MINERALS GUIZHOU CO. LTD
       IMERYS FUSED MINERALS LAUFENBURG GMBH
       IMERYS FUSED MINERALS MURG GMBH
       IMERYS FUSED MINERALS NIAGARA FALLS, INC.
       IMERYS FUSED MINERALS RUSE D.O.O.
       IMERYS FUSED MINERALS SALTO LTDA
       IMERYS FUSED MINERALS TEUTSCHENTHAL GMBH
       IMERYS FUSED MINERALS VILLACH GMBH
       IMERYS FUSED MINERALS ZSCHORNEWITZ GMBH
       IMERYS GECKO GRAPHITE (NAMIBIA) (PTY) LTD
       IMERYS GECKO HOLDING (NAMIBIA) (PTY) LTD
       IMERYS GECKO OKANJANDE MINING (PTY) LTD
       IMERYS GRAPHITE & CARBON BELGIUM SA
       IMERYS GRAPHITE & CARBON CANADA INC.
       IMERYS GRAPHITE & CARBON JAPAN KK
       IMERYS GRAPHITE & CARBON KOREA
       IMERYS GRAPHITE & CARBON SWITZERLAND SA
       IMERYS HIGH RESISTANCE MINERALS JAPAN KK
       IMERYS INDUSTRIAL MINERALS DENMARK A/S
       IMERYS INDUSTRIAL MINERALS GREECE S.A.
       IMERYS ITATEX SOLUCOES MINERAIS LTDA
       IMERYS KAOLIN, INC.
       IMERYS KILN FURNITURE (THAILAND) CO. LTD
       IMERYS KILN FURNITURE ESPAÑA, SA


US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 4 of 43




       IMERYS METALCASTING FRANCE SARL
       IMERYS METALCASTING GERMANY GMBH
       IMERYS MICA KINGS MOUTAIN, INC.
       IMERYS MIDDLE EAST HOLDING COMPANY W.L.L.
       IMERYS MINERAL AB
       IMERYS MINERAL ARABIA LLC
       IMERYS MINERALES ARGENTINA S.A.
       IMERYS MINERALES CHILE SPA
       IMERYS MINERALES PERU SAC
       IMERYS MINERALI CORSICO SRL
       IMERYS MINERALI SPA
       IMERYS MINERALS (INDIA) PRIVATE LIMITED
       IMERYS MINERALS (TAIWAN) LTD
       IMERYS MINERALS (THAILAND) LTD
       IMERYS MINERALS AUSTRALIA PTY LTD
       IMERYS MINERALS BULGARIA AD
       IMERYS MINERALS CHINA, INC.
       IMERYS MINERALS GMBH
       IMERYS MINERALS HOLDING LIMITED
       IMERYS MINERALS INTERNATIONAL SALES
       IMERYS MINERALS JAPAN KK
       IMERYS MINERALS KOREA LTD
       IMERYS MINERALS LTD
       IMERYS MINERALS MALAYSIA SDN. BHD.
       IMERYS MINERALS NETHERLANDS B.V.
       IMERYS MINERALS OY
       IMERYS MINERALS USA, INC.
       IMERYS MINERALS VIETNAM LIMITED
       IMERYS MINERAUX BELGIQUE SA
       IMERYS MINÉRAUX FRANCE
       IMERYS NEWQUEST (INDIA) PRIVATE LIMITED
       IMERYS OILFIELD MINERALS, INC.
       IMERYS PACIFIC LTD
       IMERYS PARTICIPACOES LTDA
       IMERYS PCC FRANCE
       IMERYS PCC UK
       IMERYS PERFORMANCE AND FILTRATION MINERALS PRIVATE LIMITED
       IMERYS PERLITA BARCELONA, S.A.
       IMERYS PERLITE SARDINIA S.R.L.
       IMERYS PERLITE USA, INC.
       IMERYS PIGMENTS (QINGYANG) CO., LTD
       IMERYS PIGMENTS (WUHU) CO., LTD
       IMERYS RE
       IMERYS REFRACTORY MINERALS CLERAC


US-DOCS\120811676.4
             Case 19-10289-LSS        Doc 2852-5       Filed 01/27/21     Page 5 of 43




       IMERYS REFRACTORY MINERALS GLOMEL
       IMERYS REFRACTORY MINERALS INTERNATIONAL SALES
       IMERYS REFRACTORY MINERALS SOUTH AFRICA (PTY) LTD
       IMERYS REFRACTORY MINERALS USA, INC.
       IMERYS RIO CAPIM CAULIM SA
       IMERYS SERAMIK HAMMADDELERI SANAYI VE TICARET LIMITED SIRKETI
       IMERYS SERVICES
       IMERYS SERVICES GERMANY GMBH & CO. KG
       IMERYS SERVICES GREECE
       IMERYS SOUTH AFRICA (PTY) LTD
       IMERYS SOUTH EUROPE, S.L.
       IMERYS SPECIALITIES JAPAN CO., LTD
       IMERYS STEELCASTING DO BRASIL LTDA
       IMERYS STEELCASTING INDIA PRIVATE LIMITED
       IMERYS STEELCASTING USA, INC.
       IMERYS TABLEWARE CR S.R.O.
       IMERYS TABLEWARE DEUTSCHLAND GMBH
       IMERYS TABLEWARE FRANCE
       IMERYS TALC AUSTRALIA PTY LTD
       IMERYS TALC AUSTRIA GMBH
       IMERYS TALC BELGIUM
       IMERYS TALC EUROPE
       IMERYS TALC FINLAND OY
       IMERYS TALC GERMANY GMBH
       IMERYS TALC ITALY S.P.A. 1
       IMERYS TALC LUZENAC FRANCE
       IMERYS TALC MEXICO, SA DE CV
       IMERYS TALC SPAIN, S.A.
       IMERYS TALC UK HOLDING LTD
       IMERYS TCSI SWITZERLAND SAGL
       IMERYS TRADING MINERALS EGYPT
       IMERYS TRUSTEES LTD
       IMERYS UK FINANCE LIMITED
       IMERYS UK LTD
       IMERYS UK PENSION FUND TRUSTEES LTD
       IMERYS USA, INC.
       IMERYS WOLLASTONITE USA, LLC
       IMERYS ZHEJIANG ZIRCONIA CO., LTD
       INDUSTRIA MACINAZIONE MINERALI PER L'INDUSTRIA CERAMICA S.P.A
       INDUSTRIAL MINERALS OF GREECE
       ISOCON S.A.

1
       Imerys Talc Italy S.p.A. is only an Imerys Corporate Party to the extent it does not commence a
bankruptcy case.


US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 6 of 43




       KAOLIN AUSTRALIA PTY LTD
       KENTUCKY-TENNESSEE CLAY COMPANY
       KERNEOS (CHINA) ALUMINATE TECHNOLOGIES CO., LTD
       KERNEOS AUSTRALIA PTY LTD
       KERNEOS CORPORATE SAS
       KERNEOS DO BRASIL COMERCIAL LTDA
       KERNEOS GROUP SAS
       KERNEOS HOLDING NORTHERN EUROPE LIMITED
       KERNEOS INC.
       KERNEOS INDIA ALUMINATE PRIVATE LIMITED
       KERNEOS INDIA ALUMINATE TECHNOLOGIES PRIVATE LIMITED
       KERNEOS SOUTHERN AFRICA PTY LTD
       KINTA POWDERTEC SDN. BHD
       LATOMIA N. KORAKAS SA
       LAVIOSA CHIMICA MINERARIA SPA
       LAVIOSA PROMASA S.A.
       LINJIANG IMERYS DIATOMITE CO., LTD
       LIQUID QUIMICA MEXICANA, SA DE CV
       LLC IMERYS ALUMINATES
       METALLEION METALLEYMATON
       MICRON-ITA INDUSTRIA E COMERCIO DE MINERAIS LTDA
       MICRON-ITA MINERACAO LTDA
       MIKRO MINERAL ENDUSTRIYEL MINERALLER SANAYI VE TICARET A.S.
       MILOS INITIATIVE
       MILOS MINING MUSEUM
       MINERA ROCA RODANDO S.DE R.L. DE C.V.
       MINERAL RESOURCES DEVELOPMENT (M.R.D.) CO. LTD
       MINERALIEN SCHIFFAHRT SPEDITION UND TRANSPORT GMBH - MST
       MINVEN - (C-E MINERALES DE VENEZUELA)
       MIRCAL
       MIRCAL AUSTRALIA PTY LTD
       MIRCAL BRESIL
       MIRCAL DE MEXICO SA DE CV
       MIRCAL EUROPE
       MIRCAL ITALIA SPA
       MONREFCO GMBH
       MRD-ECC CO. LTD
       MSL MINERAIS S.A.
       NIIGATA GCC LTD
       NIPPON POWER GRAPHITE CO., LTD
       NORTH AFRICAN INDUSTRIAL MINERAL EXPLORATION SARL - NAIMEX
       NYCO MINERALS, LLC
       ORGANIK MADENCILIK AS
       PABALK MADEN SANAYI VE TICARET A.S.


US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 7 of 43




       PARIMETAL
       PARNASSE TRENTE DEUX
       PERAMIN AB
       PERGEM MINERAL MADENCILIK SANAYI VE TICARET AS
       PGB SA
       PLIBRICO INSTALLACIONES REFRACTARIAS
       PPSA
       PPSA OVERSEAS LTD
       PT BINAH SURINDAH CEMERLANG
       PT ESENSINDO CIPTA CEMERLANG
       PT IMERYS CERAMICS INDONESIA
       PT INDOPORLEN
       PT INDOPORLEN SAKTI
       PT STOLLBERG - SAMIL INDONESIA
       PYRAMAX CERAMICS SOUTHEAST, LLC
       QA REFRACTORIES (PTY) LTD
       QINGDAO STOLLBERG & SAMIL CO., LTD
       QS ABRASIVI MARENGO SRL
       QUARTZ CORP (SHANGHAÏ) CO., LTD
       RECLAYM LIMITED
       REFRACTORY MINERALS (PTY) LTD
       RT 043 MINERACAO LTDA
       RUMICO FEUERFESTE BAUSTOFFE GMBH
       S&B BENTONITE CHAOYANG CO., LTD
       S&B ENDUSTRIYEL MINERALLER A.S.
       S&B HOLDING GMBH
       S&B INDUSTRIAL MINERALS (HENAN) CO., LTD
       S&B INDUSTRIAL MINERALS MOROCCO S.A.R.L.
       S&B INDUSTRIAL MINERALS SPAIN S.L.U.
       S&B MINERALS FINANCE SARL
       S&B MINERALS PARTICIPATIONS SARL
       S&B WINES S.A.
       SAMREC (PTY) LTD
       SERVICIOS PIEDRA TUMBANTE S.DE R.L. DE C.V.
       SHANDONG IMERYS MOUNT TAI CO., LTD
       SIBIMIN OVERSEAS LTD
       SPRINDEALS SIX PTY LTD
       STOLLBERG & SAMI CO., LTD
       TERMORAK (THAILAND) CO LTD
       THE QUARTZ CORP AS
       THE QUARTZ CORP SAS
       THE QUARTZ CORP USA
       TYGERKLOOF MINING (PTY) LTD
       US CERAMICS LLC


US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 8 of 43




       VATUTINSKY KOMBINAT VOGNETRYVIV
       VERMICULITA Y DERIVADOS, SL
       VOUGIOUKLI QUARRIES AVEE
       XINYANG ATHENIAN MINING CO., LTD
       YBB CALCIUM PRODUCTS CO. LTD
       YUEYANG IMERYS ANTAI MINERALS CO., LTD
       ZHENGZHOU JIANAI SPECIAL ALUMINATES CO., LTD

FORMER AFFILIATES

       11656490 CANADA INC.
       ADVANCED MINERALS CORPORATION
       AKROTIRIO TRAHILAS TRIA S.A.
       AMERICAN TRIPOLI, INC.
       ANADOLU PERLIT MEDENCILIK SANAYI
       ARC FUSED ALUMINA
       ARDOISE ET JARDIN
       AREFCON B.V.
       AREFCON HISMA B.V.
       ASSOS MERMER SANAYI VE TICARET LTD SIRKETI
       BAOTOU JINGYUAN GRAPHITE CO., LTD
       BLX TRADING SAS
       CALDERYS CHINA
       CALDERYS CZECH S.R.O
       CALDERYS DE MEXICO SA DE CV
       CALDERYS NORWAY AS
       CAPTELIA
       CARBONATOS ANDINOS SA
       C-E NEWELL, INC.
       CELITE MEXICANA, SA DE CV
       CHARGES MINERALES DU PERIGORD - CMP
       CHOICEWISE LIMITED
       CONDIMENTUM OY
       COVEO
       DALIAN JINSHENG FINE CHEMICAL INDUSTRY CO., LTD
       DAMOLIN ETRECHY
       DAMOLIN GMBH
       DAMOLIN INVESTMENT A/S
       DOLPHIN FELDSPAR PRIVATE LIMITED
       DOYET TERRE CUITE
       ECC OVERSEAS INVESTMENTS LTD
       ECC PACIFIC (AUSTRALIA) PTY LTD
       ECCA CALCIUM PRODUCTS, INC.
       EDWIN H. BRADLEY HOLDINGS LTD


US-DOCS\120811676.4
             Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 9 of 43




       ELMIN BAUXITES S.R.L.
       ENGLISH CHINA CLAYS LTD
       EUROARGILLE
       EUROPE COMMERCE REFRACTORY
       FEL-MAC COMPANY LLC
       GOONAMARRIS LIMITED
       GRAN BIANCO CARRARA SRL
       GUIZHOU S&B NEW-TYPE MATERIALS CO., LTD
       GUIZHOU STAR MINERALS CO., LTD
       GUNUNG IMBANGAN SDN. BHD
       HARBORLITE (UK) LTD
       HJM INDUSTRIES SDN. BHD
       IGM FOR FIBRE GLASS
       IMERPLAST UK LIMITED
       IMERYS (SHANGHAÏ) FILTRATION MINERALS TRADING CO., LTD
       IMERYS ADVANCED MATERIALS (YINGKOU) CO., LTD
       IMERYS BENTONITE USA, LLC
       IMERYS CALCIUM SOLUTIONS AUSTRIA GMBH
       IMERYS CANADA 2004, INC.
       IMERYS CANADA LP
       IMERYS CARBONATES LLC
       IMERYS CERAMICS ESPAÑA
       IMERYS CERAMICS ITALIA
       IMERYS FINE CHEMICAL (CHANGSHU) CO., LTD
       IMERYS FUSED MINERALS (TAICANG) CO., LTD
       IMERYS FUSED MINERALS (ZIBO) CO., LTD
       IMERYS FUSED MINERALS HULL LIMITED
       IMERYS GRAPHITE & CARBON (CHANGZHOU) CO., LTD
       IMERYS GRAPHITE & CARBON GERMANY GMBH
       IMERYS GRAPHITE & CARBON USA, INC.
       IMERYS KAOLIN BELGIUM
       IMERYS KILN FURNITURE FRANCE
       IMERYS MICA SUZORITE INC.
       IMERYS MINERALES ESPANA, S.L.
       IMERYS MINERALES PERU S.A.C.
       IMERYS MINERALES SANTIAGO LIMITADA
       IMERYS MINERALI GAMALERO SRL
       IMERYS MINERALS (HEZHOU) CO., LTD
       IMERYS MINERALS CALIFORNIA, INC.
       IMERYS MINERALS HONG KONG LIMITED
       IMERYS MINERAUX DE TUNISIE "IMT"
       IMERYS MINING DEVELOPMENT (QINGYANG) CO., LTD
       IMERYS PAPER CARBONATES LLC
       IMERYS PERLITA PAULINIA MINERAIS LTDA


US-DOCS\120811676.4
            Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 10 of 43




       IMERYS PIGMENTS TRADING (SHANGHAI) CO., LTD
       IMERYS PIGMENTS, INC.
       IMERYS REFRACTARIOS PARTICIPACOES MONTE DOURADO LTDA
       IMERYS REFRACTORY MINERALS JAPAN KK
       IMERYS TABLEWARE BALKANS SRL
       IMERYS TABLEWARE GUANGZHOU CO., LTD
       IMERYS TABLEWARE NEW ZEALAND LTD
       IMERYS TALC CALIFORNIA, INC.
       IMERYS TALC DELAWARE, INC.
       IMERYS TALC OHIO, INC.
       IMERYS TC
       IMERYS TECHNOLOGY CENTER AUSTRIA GMBH
       IMERYS TOITURE BELGIE N.V.
       IMERYS VOSTOK
       IMERYS WINDFARM PROJECT LTD
       IMERYS YILONG ANDALUSITE (XINJIANG) CO, LTD
       IMPALA ADMINCO LTD
       INDUSTRIALMIN
       ITACA S.R.L.
       KAOLINS DE NOZAY (SOCIÉTÉ ANONYME DES)
       KAOPOLITE, INC.
       KERAPLAN GMBH
       KERN TECH 1
       KERN TECH 2
       KERN TECH 3
       KERNEOS DE MEXICO SA DE CV
       KERNEOS ESPANA SL
       KERNEOS HOLDING GROUP SAS
       KERNEOS HOLDING NORTH AMERICA, INC.
       KERNEOS POLSKA SP. Z.O.O.
       KERNEOS SERVICIOS SA DE CV
       KILITEAM V
       KORUND D.O.O.
       KPCL K.V.S.
       LA FRANCAISE DES TUILES ET BRIQUES
       L-IMERYS INDUSTRIA E COMERCIO DE CAL LTDA
       LUXOL PHOTOVOLTAICS SN
       LUZENAC MICRO MILLING LIMITED
       MAGEMO SCI
       MASSA MINERALI SRL
       MATISCO DEVELOPPEMENT
       METRAMCO (PTY) LTD
       MINERAL HOLDINGS, INC.
       MINERALS MILLING TUNISIA


US-DOCS\120811676.4
            Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 11 of 43




       MINERALS TRADING, INC.
       MIRCAL ARGENTINA SRL
       MIRCAL ASIA
       MIRCAL CHILI
       MIRCAL TALC HOLDING
       MSL OVERSEAS LTD
       MULLITE COMPANY OF AMERICA – MULCOA
       N.G. JOHNSON (NORTHERN) HOLDINGS LIMITED
       N.G. JOHNSON LIMITED
       NIZEROLLES
       NYCO MINERALS CANADA, INC.
       PANSHI HUANYU WOLLASTONITE CO., LTD
       PARNASSE TRENTE ET UN
       PARNASSE TRENTE TROIS
       PARNASSE VINGT DEUX
       PERU MINERALS CORPORATION
       PERUCO, INC.
       PLIBRICO LTD
       PLR REFRACTAIRES SAS U
       PROFIMO
       PROPERTY COMPANY ONE
       PROPERTY COMPANY TWO
       PYRAMAX CERAMICS ARKANSAS, LLC
       PYRAMAX CERAMICS, LLC
       QUARTZ DE MAURITANIE SA
       RECURSOS MINERALES DEL NORTE, SA DE CV
       S&B INDUSTRIAL MINERALS (SHANGHAI) CO., LTD
       S&B INDUSTRIAL MINERALS (TIANJIN) CO., LTD
       S&B MINERALS LIMITED
       S&B MINERALS PARTICIPATIONS 2 SARL
       S&B MINERALS PARTICIPATIONS LLC
       S&B MINERALS US HOLDING GMBH
       S&B MINERALS VERWALTUNG GMBH
       SAMREC VERMICULITE (ZIMBABWE) ( PRIVATE) LTD
       SCEA STE COLOMBE
       SCOVER PLUS
       SEG
       SET LININGS GMBH
       SIDEX MONOLITHIQUES SRL
       SILLA DE PAITA S.A.C.
       SLS BAUSTOFFE GESELLSCHAFT MBH
       SOCIEDAD MINERA CELITE DEL PERU SA
       SOCIETE DE VALORISATION DES MINERAUX INDUSTRIELS SAS
       SOTRIVAL


US-DOCS\120811676.4
            Case 19-10289-LSS   Doc 2852-5   Filed 01/27/21   Page 12 of 43




       TALIMMO
       TENNESSEE ELECTRO MINERALS, INC. – TECO
       TERMORAK AB
       TERMORAK OY
       TOKAI CERAMICS CO., LTD
       TREIBACHER SCHLEIFMITTEL ABRASIVES KAILI CO., LTD
       TREIBACHER SCHLEIFMITTEL ASIA LTD
       TREIBACHER SCHLEIFMITTEL INTERNATIONALE VERTRIEBS MBH
       TREIBACHER SCHLEIFMITTEL ITALIA P. MAROZZI & CO SAS
       UCM GROUP LTD
       UCM MAGNESIA, INC.
       UNITEC CERAMICS LIMITED
       VERMICULITE INTERNATIONAL SALES
       WORLD MINERALS AMERICA LATINA, SA
       WORLD MINERALS USD LLC
       WORLD MINERALS USD SARL
       ZHENGZHOU TREIBACHER SCHLEIFMITTEL TENGDA ABRASIVES CO., LTD




US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2852-5       Filed 01/27/21     Page 13 of 43




                                          SCHEDULE II

                                     Imerys Plan Proponents

    1. ALMATECH MINERAL INTERNATIONAL LIMITED
    2. IMERTECH
    3. IMERYS (SHANGHAI) INVESTMENT MANAGEMENT CO., LTD.
    4. IMERYS CANADA INC.
    5. IMERYS CARBONATES USA
    6. IMERYS CLAYS, INC.
    7. IMERYS DIATOMITA MEXICO, SA DE CV
    8. IMERYS DO BRASIL COMERCIO DE EXTRAÇAO DE MINÉRIOS
    9. IMERYS FILTRATION MINERALS, INC.
    10. IMERYS GRAPHITE & CARBON CANADA INC.
    11. IMERYS HIGH RESISTANCE MINERALS JAPAN KK
    12. IMERYS ITATEX SOLUCOES MINERAIS LTDA
    13. IMERYS MICA KINGS MOUNTAIN INC.
    14. IMERYS MINERALI SPA
    15. IMERYS MINERALS AUSTRALIA PTY LTD
    16. IMERYS MINERALS INTERNATIONAL SALES S.A.
    17. IMERYS MINERALS KOREA LTD
    18. IMERYS PERFORMANCE AND FILTRATION MINERALS PRIVATE LIMITED
    19. IMERYS RIO CAPIM CAULIM S.A.
    20. IMERYS SERVICES
    21. IMERYS SPECIALITIES JAPAN CO. LIMITED
    22. IMERYS TALC AUSTRALIA PTY LTD
    23. IMERYS TALC AUSTRIA GMBH
    24. IMERYS TALC BELGIUM
    25. IMERYS TALC EUROPE
    26. IMERYS TALC ITALY S.P.A.1
    27. IMERYS TALC LUZENAC FRANCE
    28. IMERYS USA, INC.
    29. IMERYS WOLLASTONITE USA, LLC
    30. KENTUCKY-TENNESSEE CLAY COMPANY
    31. MINERA ROCA RODANDO S. DE. R.L. DE C.V.
    32. NYCO MINERALS, LLC




1
       Imerys Talc Italy S.p.A. is only an Imerys Plan Proponent to the extent it does not commence a
bankruptcy case.


US-DOCS\120811676.4
            Case 19-10289-LSS          Doc 2852-5       Filed 01/27/21   Page 14 of 43




                                          SCHEDULE III

                                  Rio Tinto Captive Insurer Policies

                Issuing Insurer            Policy No.              Policy Period
             Metals and Minerals
               Insurance Pte.         M&M GL/97-98/001         5/31/1997 - 5/31/1998
                  Limited

                 Three Crowns
              Insurance Company              98162             5/31/1998 - 5/31/1999
                    Limited

                 Three Crowns
              Insurance Company              98162             5/31/1999 - 5/31/2000
                    Limited

                 Three Crowns
              Insurance Company              98162             5/31/2000 - 5/31/2001
                    Limited

                 Three Crowns
              Insurance Company            98162/01            5/31/2001 - 5/31/2002
                    Limited

                 Three Crowns
              Insurance Company            98162/02            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company           98162/02A            5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company            98162/02B           5/31/2002 - 5/31/2003
                    Limited

                 Three Crowns
              Insurance Company            98162/03            5/31/2003 - 5/31/2004
                    Limited

                 Three Crowns
              Insurance Company            98162/04            5/31/2004 - 5/31/2005
                    Limited




US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2852-5     Filed 01/27/21   Page 15 of 43




                Issuing Insurer      Policy No.              Policy Period
                 Three Crowns
              Insurance Company       98162/05           5/31/2005 - 5/31/2006
                    Limited

                 Three Crowns
              Insurance Company      98162/06/A          5/31/2006 - 5/31/2007
                    Limited

               Falcon Insurance      98162/06/C          5/31/2006 - 5/31/2007
                     Ltd.

             Metals and Minerals
               Insurance Pte.        98162/07/B          5/31/2007 - 5/31/2008
                  Limited

               Falcon Insurance      98162/07/C          5/31/2007 - 5/31/2008
                     Ltd.

             Metals and Minerals
               Insurance Pte.        98162/08/B          5/31/2008 - 5/31/2009
                  Limited

               Falcon Insurance      98162/08/C          5/31/2008 - 5/31/2009
                     Ltd.

             Metals and Minerals
               Insurance Pte.        98162/09/B          5/31/2009 - 5/31/2010
                  Limited

               Falcon Insurance      98162/09/C          5/31/2009 - 5/31/2010
                     Ltd.

             Metals and Minerals
               Insurance Pte.        98162/10/B          5/31/2010 - 5/31/2011
                  Limited

               Falcon Insurance      98162/10/C          5/31/2010 - 5/31/2011
                     Ltd.

             Metals and Minerals
               Insurance Pte.        98162/11/B          5/31/2011 - 5/31/2012
                  Limited

               Falcon Insurance      98162/11/C          5/31/2011 - 5/31/2012
                     Ltd.



US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2852-5    Filed 01/27/21   Page 16 of 43




                                      SCHEDULE IV

                                Rio Tinto Corporate Parties

       10029734 Canada Inc.
       1043802 Ontario Ltd
       10676276 Canada Inc.
       10676284 Canada Inc.
       11091905 Canada Inc.
       1109723 B.C. Ltd.
       201 Logistics Center, LLC
       46106 YUKON INC.
       46117 YUKON INC.
       535630 YUKON INC.
       7600 West Center, LLC
       7999674 CANADA INC.
       AGM Holding Company Pte. Ltd.
       Alcan Alumina Ltda.
       Alcan Asia Limited
       Alcan Betriebs- und Verwaltungsgesellschaft GmbH
       Alcan Chemicals Limited
       Alcan Composites Brasil Ltda
       Alcan Corporation
       Alcan Farms Limited
       Alcan Finances USA LLC
       Alcan Gove Development Pty Limited
       Alcan Holdings Australia Pty Limited
       Alcan Holdings Europe B.V.
       Alcan Holdings Nederland B.V.
       Alcan Holdings Switzerland AG (SA/Ltd.)
       Alcan International Network U.S.A. Inc.
       Alcan Lebensmittelverpackungen GmbH
       Alcan Management Services (Shanghai) Co., Ltd.
       Alcan Management Services Canada Limited / Societe de Services de Gestion Alcan
        Canada Limitee
       Alcan Northern Territory Alumina Pty Limited
       Alcan Packaging Mühltal Gmbh & Co. KG
       Alcan Primary Metal Australia Pty Ltd
       Alcan Primary Products Company LLC
       Alcan Primary Products Corporation
       Alcan Realty Limited / Societe Immobiliere Alcan Limitee
       Alcan South Pacific Pty Ltd
       Alcan Trading AG (SA/Ltd.)
       Alufluor AB


US-DOCS\120811676.4
            Case 19-10289-LSS    Doc 2852-5   Filed 01/27/21   Page 17 of 43




       Aluminerie Alouette Inc.
       Aluminerie De Bécancour, Inc.
       Aluminium & Chemie Rotterdam B.V.
       Aluminium Pechiney
       Aluminum Company of Canada Limited / Aluminium du Canada Limitee
       AML Properties Pty Ltd
       Anglesey Aluminium Metal Limited
       AP Service
       Argyle Diamond Mines Pty Limited
       Argyle Diamonds Limited
       Ashton Mining Pty Ltd
       Ashton Nominees Pty Limited
       Asia Gold Mongolia LLC
       Asia Naran Bulag LLC
       Asia Now Resources Corp
       Australian Coal Holdings Pty. Limited
       Australian Mining & Smelting Pty Ltd
       Balkhash Saryshagan LLP
       Bao-HI Ranges Joint Venture
       Beasley River Joint Venture
       Beasley River Management Pty Limited
       Beasley River Marketing Pty Ltd
       Beasley River Mining Pty Limited
       Beijing Iron Ore Trading Centre Corporation
       Bektau B.V.
       Boké Investment Company
       Boke Personnel Limited
       Boké Services Company SA
       Boké Services Management, Inc.
       Boké Trading Inc.
       Borax España, S.A.
       Borax Europe Limited
       Borax Francais
       Borax Malaysia Sdn Bhd
       Borax Rotterdam N.V.
       Boyne Smelters Limited
       British Alcan Aluminium Limited
       C.V.G. Bauxilum C.A.
       Canning Resources Pty Limited
       CanPacific Potash Inc.
       Cape Bougainville Joint Venture
       Capricorn Diamonds Investments Pty Limited
       Carol Lake Company Ltd.
       Cathjoh Holdings Pty Limited


US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2852-5      Filed 01/27/21   Page 18 of 43




       Champlain Reinsurance Company Ltd.
       Channar Management Services Pty Limited
       Channar Mining Joint Venture
       Channar Mining Pty Ltd
       Chinalco Rio Tinto Exploration Co. Ltd
       Chlor Alkali Unit Pte Ltd
       CIA. Inmobiliaria e Inversiones Cosmos S.A.C.
       Compagnie des Bauxites de Guinée
       Compania de Transmision Sierraoriente S.A.C.
       Consórcio de Alumínio do Maranhão
       CRA Investments Pty. Limited
       CRA Pty Ltd
       Dampier Salt Limited
       Daybreak Development LLC
       Daybreak Property Holdings LLC
       Daybreak Secondary Water Distribution Company
       Daybreak Water Holding LLC
       DB Medical I LLC
       DBVC1 LLC
       Diamond Producers Association Limited
       Diavik Diamond Mines (2012) Inc.
       Diavik Joint Venture
       Donkerpoort Iron Ltd
       East Kalimantan Coal Pte. Ltd
       Eastland Management Inc.
       Electric Power Generation Limited
       Elysis Limited Partnership / Elysis Societe en Commandite
       Empresa de Mineracao Finesa Ltda.
       Enarotali Gold Project Limited
       Endurvinnslan Ltd.
       Energy Resources of Australia Ltd
       Entrée Resources Ltd.
       Exeltium
       EXELTIUM 2
       Fabrica De Plasticos Mycsa, S.A.
       Falcon Insurance Ltd.
       Flambeau Mining Company
       Fondation Rio Tinto
       Foundation for Australia-Japan Studies
       France Aluminium Recyclage Sa
       Fundsprops Pty. Limited
       Gladstone Infrastructure Pty Ltd
       Gladstone Power Station Joint Venture
       Global Coal Limited


US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2852-5    Filed 01/27/21   Page 19 of 43




       Global Hubco BV
       Globalore Pte. Ltd.
       Gove Aluminium Ltd
       GPS Energy Pty Limited
       GPS Nominee Pty Limited
       GPS Power Pty. Limited
       Green Mountain Mining Venture
       Groupement pour la Gestion de Pensions Complementaires
       Gulf Power Company / La Compagnie Gulf Power
       Halco (Mining) Inc.
       Hamersley Exploration Pty Limited
       Hamersley HMS Pty Ltd
       Hamersley Holdings Limited
       Hamersley Iron - Yandi Pty Limited
       Hamersley Iron Pty. Limited
       Hamersley Resources Limited
       Hamersley WA Pty Ltd
       Henlopen Manufacturing Co., Inc.
       Heruga Exploration LLC
       High Purity Iron Inc.
       HIsmelt Corporation Pty Limited
       Hope Downs Joint Venture
       Hope Downs Marketing Company Pty Ltd
       Hunter Valley Resources Pty Ltd
       IAL Holdings Singapore Pte. Ltd.
       IEA Coal Research Limited
       IEA Environmental Projects Limited
       Industrias Metalicas Castello S.A.
       Integrity Land and Cattle LLC
       InterEmballage
       IOC Sales Limited
       Iron Ore Company of Canada
       Itallumina Srl
       Johcath Holdings Pty Limited
       Juna Station Pty Ltd
       Kalimantan Gold Pty Limited
       Kelian Pty. Limited
       Kembla Coal & Coke Pty. Limited
       Kennecott Barneys Canyon Mining Company
       Kennecott Exploration Company
       Kennecott Exploration Mexico, S.A. de C.V.
       Kennecott Holdings Corporation
       Kennecott Land Company
       Kennecott Land Investment Company LLC


US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2852-5    Filed 01/27/21   Page 20 of 43




       Kennecott Molybdenum Company
       Kennecott Nevada Copper Company
       Kennecott Ridgeway Mining Company
       Kennecott Royalty Company
       Kennecott Services Company
       Kennecott Uranium Company
       Kennecott Utah Copper LLC
       Kennecott Water Distribution LLC
       Korgantas LLP
       Kutaibar Holdings Pty Ltd
       Lao Sanxai Minerals Company Limited
       Lawson Mardon Flexible Limited
       Lawson Mardon Smith Brothers Ltd.
       Magma Arizona Railroad Company
       Metallwerke Refonda AG
       Metals & Minerals Insurance Pte. Limited
       Minera Escondida Ltda
       Minera IRL Limited
       Minera Kennecott, S.A. de C.V.
       Mineração Rio do Norte S.A.
       Mineracao Tabuleiro Ltda
       Minmetals Rio Tinto Exploration Company Limited
       Mitchell Plateau Bauxite Co. Pty. Limited
       Mitchell Plateau Joint Venture
       Mount Bruce Mining Pty Limited
       Mount Pleasant Pty Ltd
       Movele
       Mutamba Mineral Sands S.A.
       NBH Pty Ltd
       New Zealand Aluminium Smelters Ltd
       Nhulunbuy Corporation Limited
       Norgold Pty Limited
       North Gold (W.A.) Pty Ltd
       North Insurances Pty. Ltd.
       North IOC (Bermuda) Holdings Limited
       North IOC (Bermuda) Limited
       North IOC Holdings Pty Ltd
       North Limited
       North Mining Limited
       Northern Land Company Ltd
       Nozalela Mineral Sands (Pty) Ltd
       NZAS Retirement Fund Trustee Limited
       Oyu Tolgoi LLC
       Oyu Tolgoi Netherlands BV


US-DOCS\120811676.4
            Case 19-10289-LSS    Doc 2852-5    Filed 01/27/21   Page 21 of 43




       Pacific Aluminium (New Zealand) Limited
       Pacific Aluminium Pty. Limited
       Pacific Coast Mines, Inc.
       Pechiney Aviatube Limited
       Pechiney Bâtiment
       Pechiney Bécancour, Inc.
       Pechiney Cast Plate, Inc.
       Pechiney Consolidated Australia Pty Limited
       Pechiney Holdings, Inc.
       Pechiney Metals LLC
       Pechiney Philippines Inc.
       Pechiney Plastic Packaging, Inc.
       Pechiney Reynolds Quebec, Inc.
       Pechiney Sales Corporation
       Peko Exploration Pty Ltd.
       Peko-Wallsend Pty Ltd
       Pilbara Iron Company (Services) Pty Ltd
       Pilbara Iron Pty Ltd
       Port d'Ehoala S.A.
       Procivis Savoie
       Project Generation Group Pty Ltd
       PT Hutan Lindung Kelian Lestari
       PT Kelian Equatorial Mining
       PT Rio Tinto Consultants
       QIT Madagascar Minerals Ltd
       QIT Madagascar Minerals SA
       Quebec North Shore and Labrador Railway Company / Compagnie de Chemin de Fer du
        Littoral Nord de Quebec et du Labrador Inc.
       Queensland Alumina Limited
       Queensland Coal Pty. Limited
       Química e Metalúrgica Mequital Ltda.
       Ranges Management Company Pty Ltd
       Ranges Mining Pty Ltd
       Resolution Copper Company
       Resolution Copper Mining LLC
       Rhodes Ridge Joint Venture
       Richards Bay Mining (Proprietary) Limited
       Richards Bay Mining Holdings (Proprietary) Limited
       Richards Bay Prefco (Pty) Ltd
       Richards Bay Titanium (Proprietary) Limited
       Richards Bay Titanium Holdings (Proprietary) Limited
       Rightship Pty Ltd
       Rio de Contas Desenvolvimentos Minerais Ltda
       Rio Santa Rita Empreenimentos e-Particiacoes Ltda


US-DOCS\120811676.4
            Case 19-10289-LSS        Doc 2852-5     Filed 01/27/21     Page 22 of 43




       Rio Sava Exploration DOO
       Rio Tinto (Commercial Paper) Limited
       Rio Tinto (Hong Kong) Ltd
       Rio Tinto Advisory Services Pty Limited
       Rio Tinto Alcan Fund Inc.
       Rio Tinto Alcan Inc.
       Rio Tinto Alcan International Ltd. / Rio Tinto Alcan International Ltee
       Rio Tinto Alcan Middle East DMCC
       Rio Tinto Alcan Technology Pty Ltd
       Rio Tinto Aluminium (Bell Bay) Limited
       Rio Tinto Aluminium (Holdings) Limited
       Rio Tinto Aluminium Bell Bay Sales Pty Limited
       Rio Tinto Aluminium Limited
       Rio Tinto Aluminium Pechiney
       Rio Tinto Aluminium Services Pty Limited
       Rio Tinto America Holdings Inc.
       Rio Tinto America Inc.
       Rio Tinto Asia Ltd
       Rio Tinto Asia Pty. Limited.
       Rio Tinto AuM Company
       Rio Tinto Australian Holdings Limited
       Rio Tinto Bahia Holdings Limited
       Rio Tinto Base Metals Pty. Limited
       Rio Tinto Brazilian Holdings Limited
       Rio Tinto Brazilian Investments Limited
       Rio Tinto Canada Diamond Operation Management Inc.
       Rio Tinto Canada Inc
       Rio Tinto Canada Management Inc./ Rio Tinto Gestion Canada Inc.
       Rio Tinto Canada Uranium Corporation
       Rio Tinto Chile S.A.S.
       Rio Tinto Coal (Clermont) Pty Ltd
       Rio Tinto Coal Australia Pty Limited
       Rio Tinto Coal Investments Pty Limited
       Rio Tinto Coal NSW Holdings Limited
       Rio Tinto Commercial Americas Inc.
       Rio Tinto Commercial GmbH
       Rio Tinto Commercial Pte. Ltd.
       Rio Tinto Desenvolvimentos Minerais LTDA.
       Rio Tinto Diamonds and Minerals Canada Holding Inc.
       Rio Tinto Diamonds Limited
       Rio Tinto Diamonds Netherlands B.V.
       Rio Tinto Diamonds NV
       Rio Tinto Eastern Investments B.V.
       Rio Tinto Energy America Inc.


US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2852-5     Filed 01/27/21     Page 23 of 43




       Rio Tinto Energy Limited
       Rio Tinto Escondida Limited
       Rio Tinto European Holdings Limited
       Rio Tinto Exploration (Asia) Holdings Pte. Ltd.
       Rio Tinto Exploration (PNG) Limited
       Rio Tinto Exploration and Mining (India) Private Limited
       Rio Tinto Exploration Canada Inc.
       Rio Tinto Exploration Dunav d.o.o. Beograd-Vracar
       Rio Tinto Exploration Finland OY
       Rio Tinto Exploration India Private Limited
       Rio Tinto Exploration Kazakhstan LLP
       Rio Tinto Exploration Pty Limited
       Rio Tinto Exploration Zambia Limited
       Rio Tinto FalCon Diamonds Inc.
       Rio Tinto Fer et Titane inc.
       Rio Tinto Finance (USA) Inc.
       Rio Tinto Finance (USA) Limited
       Rio Tinto Finance (USA) plc
       Rio Tinto Finance Limited
       Rio Tinto Finance plc
       Rio Tinto France S.A.S.
       Rio Tinto Global Employment Company Pte. Ltd.
       Rio Tinto Guinée S.A.
       Rio Tinto Holdings LLC
       Rio Tinto Hydrogen Energy LLC
       Rio Tinto Iceland Ltd.
       Rio Tinto India Private Limited
       Rio Tinto Indonesian Holdings Limited
       Rio Tinto International Holdings Limited
       Rio Tinto Investments One Pty Limited
       Rio Tinto Investments Two Pty Limited
       Rio Tinto Iron & Titanium (Suzhou) Co., Ltd
       Rio Tinto Iron & Titanium GmbH
       Rio Tinto Iron & Titanium Holdings GmbH
       Rio Tinto Iron & Titanium Limited
       Rio Tinto Iron and Titanium Canada Inc. / Rio Tinto Fer et Titane Canada Inc.
       Rio Tinto Iron Ore Atlantic Limited
       Rio Tinto Iron Ore Europe S.A.S.
       Rio Tinto Iron Ore Trading China Limited
       Rio Tinto Japan Ltd
       Rio Tinto Jersey Holdings 2010 Limited
       Rio Tinto Korea Ltd
       Rio Tinto Limited
       Rio Tinto London Limited


US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2852-5    Filed 01/27/21    Page 24 of 43




       Rio Tinto Management Services South Africa (Proprietary) Ltd
       Rio Tinto Marketing Pte. Ltd.
       Rio Tinto Marketing Services Limited
       Rio Tinto Medical Plan Trustees Limited
       Rio Tinto Metals Limited
       Rio Tinto Minera Peru Limitada SAC
       Rio Tinto Mineracao do Brasil Ltda
       Rio Tinto Minerals Asia Pte Ltd
       Rio Tinto Minerals Development Limited
       Rio Tinto Minerals Exploration (Beijing) Co., Ltd
       Rio Tinto Minerals Inc.
       Rio Tinto Mining and Exploration Inc.
       Rio Tinto Mining and Exploration Limited
       Rio Tinto Mining and Exploration S.A.C.
       Rio Tinto Mining Commercial (Shanghai) Co., Ltd.
       Rio Tinto Mongolia LLC
       Rio Tinto Nominees Limited
       Rio Tinto Orissa Mining Private Ltd
       Rio Tinto OT Management Limited
       Rio Tinto Overseas Holdings Limited
       Rio Tinto PACE Australia Pty Limited
       Rio Tinto PACE Canada Inc. / Gestion Rio Tinto PACE Canada Inc.
       Rio Tinto Pension 2009 Trustees Limited
       Rio Tinto Pension Fund Trustees Limited
       Rio Tinto Pension Investments Limited
       Rio Tinto Peru Limited
       Rio Tinto plc
       Rio Tinto Potash Management Inc. / Rio Tinto Potasse Management Inc.
       Rio Tinto Procurement (Singapore) Pte Ltd
       Rio Tinto Pte Ltd
       Rio Tinto Saskatchewan Management Inc.
       Rio Tinto Saskatchewan Potash Holdings General Partner Inc.
       Rio Tinto Saskatchewan Potash Holdings Limited Partnership
       Rio Tinto Secretariat Limited
       Rio Tinto Services Inc.
       Rio Tinto Services Limited
       Rio Tinto Shared Services Pty Limited
       Rio Tinto Shipping (Asia) Pte. Ltd.
       Rio Tinto Shipping Pty. Limited.
       Rio Tinto Simfer UK Limited
       Rio Tinto Singapore Holdings Pte Ltd
       Rio Tinto Sohar Logistics LLC
       Rio Tinto South East Asia Limited
       Rio Tinto Staff Fund (Retired) Pty Limited


US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2852-5    Filed 01/27/21   Page 25 of 43




       Rio Tinto Sulawesi Holdings Limited
       Rio Tinto Technological Resources Inc.
       Rio Tinto Technological Resources UK Limited
       Rio Tinto Trading (Shanghai) Co., Ltd.
       Rio Tinto Uranium Limited
       Rio Tinto Western Holdings Limited
       Rio Tinto Winu Pty Limited
       Riversdale Connections (Proprietary) Ltd
       Robe River Iron Associates Joint Venture
       Robe River Limited
       Robe River Mining Co. Pty. Ltd.
       Robe River Ore Sales Pty. Ltd.
       Rocklea Station Pty Ltd
       RTA AAL Australia Limited
       RTA Boyne Limited
       RTA Gove Pty Limited
       RTA Holdco 1 Limited
       RTA Holdco 4 Limited
       RTA Holdco 7 Limited
       RTA Holdco 8 Limited
       RTA Holdco Australia 1 Pty Ltd
       RTA Holdco Australia 3 Pty Ltd
       RTA Holdco Australia 5 Pty Ltd
       RTA Holdco Australia 6 Pty Ltd
       RTA HOLDCO FRANCE 1 S.A.S.
       RTA HOLDCO FRANCE 2 S.A.S.
       RTA Pacific Pty Limited
       RTA Sales Pty Ltd
       RTA Smelter Development Pty Limited
       RTA Weipa Pty Ltd
       RTA Yarwun Pty Ltd
       RTAlcan 1 LLC
       RTAlcan 2 LLC
       RTAlcan 3 LLC
       RTLDS Aus Pty. Ltd
       RTLDS UK Limited
       RTPDS Aus Pty Ltd
       Saryarka B.V.
       Scheuch Unterstuetzungskasse GmbH
       SGLS LLC
       Sharp Strategic Funding Pte. Ltd.
       Simfer Jersey Finance 1 Ltd
       Simfer Jersey Finance 2 Ltd
       Simfer Jersey Limited


US-DOCS\120811676.4
            Case 19-10289-LSS    Doc 2852-5    Filed 01/27/21   Page 26 of 43




       Simfer Jersey Nominee Limited
       SIMFER S.A.
       Singapore Metals Pte. Ltd.
       Skymont Corporation
       Société De Financement Des Risques Industriels
       Société Départementale De Développement 65
       Société Minière Et De Participations Guinée-Alusuisse
       Sohar Aluminium Co. L.L.C.
       Sohio Western Mining Company
       Solutions Strategiques Funding LLC
       Southern Copper Pty. Limited
       Swift Current Land & Cattle LLC
       Swiss Aluminium Australia Limited
       TBAC Limited
       Technological Resources Pty. Limited
       The Barrier Corporation (Vic.) Pty. Limited
       The Kelian Community and Forest Protection Trust
       The Pyrites Company, Inc.
       The Roberval and Saguenay Railway Company/ La Compagnie du Chemin de Fer
        Roberval Saguenay
       The Zinc Corporation Pty Ltd
       Thos. W. Ward Limited
       THR Aruba Holdings LLC A.V.V.
       THR Delaware Holdings, LLC
       THR Kharmagtai Pte. Ltd.
       THR MINES (BC) LTD.
       THR Mines Services Co. Ltd.
       THR OYU TOLGOI LTD.
       THR Ulaan Pte. Ltd.
       Three Crowns Insurance Company, formerly known as Three Crowns Insurance
        Company Limited
       Tinto Holdings Australia Pty. Limited
       Tisand (Proprietary) Limited
       Tomago Aluminium Company Pty Limited
       Tomago Aluminium Joint Venture
       Trans Territory Pipeline Pty Limited
       TRQ Australia Pty. Ltd.
       Turquoise Hill (Beijing) Services Company Ltd
       Turquoise Hill Netherlands Cooperatief U.A.
       Turquoise Hill Resources Ltd.
       Turquoise Hill Resources Philippines Inc.
       Turquoise Hill Resources Singapore Pte Ltd.
       Twin Falls Power Corporation Ltd
       U.S. Borax Inc.


US-DOCS\120811676.4
            Case 19-10289-LSS    Doc 2852-5    Filed 01/27/21      Page 27 of 43




       Victoria Technology Inc.
       Waste Solutions and Recycling LLC
       West Kutai Foundation Limited
       Wimmera Industrial Minerals Pty. Limited
       Winchester South Development Company Proprietary Limited
       Winter Road Joint Venture
       Wright Mgmt Services Pte. Ltd.
       Wyoming Coal Resources Company
       Yalleen Pastoral Co. Pty. Ltd.
       Yarraloola Pastoral Co
       Zululand Titanium (Pty) Ltd




US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2852-5     Filed 01/27/21    Page 28 of 43




                                        SCHEDULE V

                                  Zurich Corporate Parties

       Zurich American Insurance Company, in its own capacity and as successor-in-interest to
        Zurich Insurance Company, U.S. Branch
       American Guarantee and Liability Insurance Company
       American Zurich Insurance Company
       Colonial American Casualty & Surety Company
       Empire Fire and Marine Insurance Company
       Empire Indemnity Insurance Company
       Fidelity and Deposit Company of Maryland
       Hoplite Reinsurance Company of Vermont, Inc.
       Rural Community Insurance Company
       Steadfast Insurance Company
       Universal Underwriters Insurance Company
       Universal Underwriters of Texas Insurance Company
       Zurich American Insurance Company of Illinois
       Zurich Insurance Company Ltd (Canadian Branch)
       Zurich American Puerto Rico Insurance Company
       Zurich American Life Insurance Company
       Zurich American Insurance Company of New York
       Maryland Casualty Company
       Northern Insurance Company of New York
       Assurance Company of America




US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2852-5      Filed 01/27/21   Page 29 of 43




                                     SCHEDULE VI

                                      Zurich Policies

                Issuing Insurer       Policy No.              Policy Period
               Zurich Insurance
                Company, US       GLC 8209842-00/01        5/1/1996–5/31/1997
                    Branch

               Zurich Insurance
                Company, US        GLO 8210069-00          5/31/1997–5/31/1998
                    Branch

               Zurich Insurance
                Company, US        GLO 8210069-01          5/31/1998–5/31/1999
                    Branch

               Zurich American
                                   GLO 8210069-02          5/31/1999–5/31/2000
              Insurance Company

               Zurich American
                                   GLO 8210069-03          5/31/2000–5/31/2001
              Insurance Company

               Zurich American
                                   GLO 8210196-04          5/31/2001–5/31/2002
              Insurance Company

               Zurich American
                                   GLO 8210196-05          5/31/2002–5/31/2003
              Insurance Company

               Zurich American
                                   GLO 8210196-06          5/31/2003–5/31/2004
              Insurance Company

               Zurich American
                                   GLO 8210196-07          5/31/2004–5/31/2005
              Insurance Company

               Zurich American
                                   GLO 8210196-08          5/31/2005–5/31/2006
              Insurance Company

               Zurich American
                                   GLO 8210196-09          5/31/2006–5/31/2007
              Insurance Company

               Zurich American
                                   GLO 8210196-10          5/31/2007–5/31/2008
              Insurance Company

               Zurich American
                                   GLO 8210196-11          5/31/2008–5/31/2009
              Insurance Company



US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2852-5     Filed 01/27/21   Page 30 of 43




                Issuing Insurer     Policy No.              Policy Period
               Zurich American
                                  GLO 8249662-00         5/31/2009–5/31/2010
              Insurance Company

               Zurich American
                                  GLO 8249662-01         5/31/2010–5/31/2011
              Insurance Company

               Zurich American
                                  GLO 8249662-02         5/31/2011–5/31/2012
              Insurance Company

               Zurich Insurance
                Company Ltd          8828308             5/31/1997-5/31/2007
              (Canadian Branch)

               Zurich Insurance
                Company Ltd          8835547             5/31/2007-5/31/2009
              (Canadian Branch)

               Zurich Insurance
                Company Ltd          8837911             5/31/2009-5/31/2011
              (Canadian Branch)




US-DOCS\120811676.4
            Case 19-10289-LSS       Doc 2852-5     Filed 01/27/21   Page 31 of 43




                                       SCHEDULE VII

                                  Cyprus Corporate Parties

       Ajo Improvement Company [AZ]
       Amax Arizona, Inc. [NV]
       Amax Energy Inc. [DE]
       Amax Exploration, Inc. [DE]
       Amax Metals Recovery Inc. [DE]
       Amax Nickel Overseas Ventures, Inc. [DE]
       Amax Research & Development, Inc. [DE]
       Amax Specialty Coppers Corporation [DE]
       Amax Specialty Metals (Driver), Inc. [DE]
       Amax Zinc (Newfoundland) Limited [DE]
       American Metal Climax, Inc. [DE]
       Ametalco Limited [UK]
       Ametalco, Inc. [DE]
       Apache Nitrogen Products, Incorporated [AZ]
       Arguello Inc. [DE]
       Arroyo Grande Land Company LLC [DE]
       Asarel-Exploration AD [Bulgaria]
       Atlantic Copper, S.L.U. [Spain]
       AZ Big Sandy, LLC [NV]
       Bagdad Fire and Rescue, Inc. [DE]
       Balkan Metals and Minerals EOOD [Bulgaria]
       Bisbee Queen Mining Co. [DE]
       Blackwell Zinc Company, Inc. [DE]
       Byner Cattle Company [NV]
       Cane River Development LLC [DE]
       Capital Gestao de Negocios LTDA. [Brazil]
       Carollite Holdings B.V. [The Netherlands]
       Cattierite Holdings Coöperatief U.A. [The Netherlands]
       Chino Acquisition LLC [DE]
       Climax Canada LTD. [DE]
       Climax Engineered Materials, LLC [CO]
       Climax Molybdenum Asia Corporation [DE]
       Climax Molybdenum B.V. [The Netherlands]
       Climax Molybdenum China Corporation [DE]
       Climax Molybdenum Company [DE]
       Climax Molybdenum GMBH [Germany]
       Climax Molybdenum Marketing Corporation [DE]
       Climax Molybdenum U.K. Limited [UK]
       Cobaltite Holdings Limited [Bermuda]
       Compania Exploradora De La Isla, S.A. [Cuba]


US-DOCS\120811676.4
            Case 19-10289-LSS    Doc 2852-5    Filed 01/27/21   Page 32 of 43




       Copper Market Inc. [AZ]
       Copper Overseas Service Company [DE]
       CuAu International Holdings (BVI) LTD. [BVI]
       Cukaru Peki B.V. [The Netherlands]
       Cyprus Amax Indonesia Corporation [DE]
       Cyprus Amax Minerals Company [DE]
       Cyprus Climax Metals Company [DE]
       Cyprus Copper Marketing Corporation [DE]
       Cyprus Copperstone Gold Corporation [DE]
       Cyprus El Abra Corporation [DE]
       Cyprus Exploration and Development Corporation [DE]
       Cyprus Gold Company [DE]
       Cyprus Gold Exploration Corporation [DE]
       Cyprus Metals Company [DE]
       Cyprus Mines Corporation [DE]
       Cyprus Pinos Altos Corporation [DE]
       Cyprus Specialty Metals Company [DE]
       Cyprus Tohono Corporation [DE]
       Discovery Metals Kazakhstan LLP [Kazakhstan]
       Drum Mountains Mineral Properties LLC [DE]
       Eastern Mining Company, Inc. [DE]
       Enarotali Gold Project Limited [Isle of Jersey]
       Exploraciones Antakana S.A.C. [Peru]
       FCX Investment LLC [DE]
       FCX Investment LTD [Cayman Islands]
       FCX Oil & Gas LLC [DE]
       Flobarco S.A. de C.V. [Mexico]
       FM Chile Holdings Inc. [DE]
       FM Myanmar Holding LTD. [Bermuda]
       FM O&G Mexico Holdings B.V. [The Netherlands]
       FM O&G Mexico Intermediate Holdings B.V. [The Netherlands]
       FM Services Company [DE]
       FNS Holdings, LLC [AZ]
       Freeport Asia Holdings PTE. LTD. [Singapore]
       Freeport Azufre Limitada [Chile]
       Freeport Canadian Exploration Company [DE]
       Freeport Cobalt Americas LLC [DE]
       Freeport Cobalt Asia LTD. [Taiwan]
       Freeport Cobalt Europe GMBH [Germany]
       Freeport Cobalt Japan Inc. [Japan]
       Freeport Cobalt OY [Finland]
       Freeport Cobalt Trading (Shanghai) Co., LTD. [China]
       Freeport Copper Company [DE]
       Freeport Finance Company B.V. [Netherlands]


US-DOCS\120811676.4
            Case 19-10289-LSS    Doc 2852-5    Filed 01/27/21   Page 33 of 43




       Freeport International, Inc. [DE]
       Freeport Minerals Corporation [DE]
       Freeport Overseas Service Company [DE]
       Freeport Research and Engineering Company [DE]
       Freeport Sulphur Company [DE]
       Freeport Warim Inc. [DE]
       Freeport-McMoRan Inc. [DE]
       Freeport-McMoRan Australasia Inc. [DE]
       Freeport-McMoRan Bagdad Inc. [DE]
       Freeport-McMoRan Bulgaria B.V. [The Netherlands]
       Freeport-McMoRan Chino Inc. [DE]
       Freeport-McMoRan Chino Mines Company [NM]
       Freeport-McMoRan Cobalt Holdings Limited [Bermuda]
       Freeport-McMoRan Copper & Gold China Corporation [Cayman Islands]
       Freeport-McMoRan Copper & Gold Energy Services LLC [DE]
       Freeport-McMoRan Copper & Gold Investment Co., S.A. [Cayman Islands]
       Freeport-McMoRan do Brasil Mineração LTDA. [Brazil]
       Freeport-McMoRan Energy LLC [DE]
       Freeport-McMoRan Exploration & Production LLC [DE]
       Freeport-McMoRan Exploration Australia PTY LTD [Australia]
       Freeport-McMoRan Exploration Corporation [DE]
       Freeport-McMoRan Mercantile Company Inc. [DE]
       Freeport-McMoRan Miami Inc. [DE]
       Freeport-McMoRan Mineral Properties Canada Inc. [Canada]
       Freeport-McMoRan Mineral Properties Inc. [DE]
       Freeport-McMoRan Morenci Inc. [DE]
       Freeport-McMoRan Nevada LLC [DE]
       Freeport-McMoRan of Canada Limited [DE]
       Freeport-McMoRan Oil & Gas Inc. [DE]
       Freeport-McMoRan Oil & Gas LLC [DE]
       Freeport-McMoRan Safford Inc. [DE]
       Freeport-McMoRan Sales Company Inc. [DE]
       Freeport-McMoRan Shelf Properties LLC [DE]
       Freeport-McMoRan Sierrita Inc. [DE]
       Freeport-McMoRan Spain Inc. [DE]
       Freeport-McMoRan Tyrone Inc. [DE]
       Freeport-McMoRan Tyrone Mining LLC [NM]
       Fundacion Freeport-McMoRan Chile [Chile]
       Gaviota Gas Plant Company [CA]
       Grand Ecaille Land Company, Inc. [LA]
       Gulf Coast Ultra Deep Royalty Trust [DE]
       Habirshaw Cable and Wire Corporation [DE]
       Hidalgo Mining, LLC [NM]
       International Administrative Services Company [DE]


US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2852-5     Filed 01/27/21     Page 34 of 43




       International Air Capital Inc. [DE]
       International Asaz LLC [DE]
       International Mining Investments, LLC [DE]
       International Purveyors Inc. [DE]
       International Support LLC [DE]
       James Douglas Insurance Company, LTD. [Bermuda]
       Jenny East Holdings LTD. [Bermuda]
       JRTW Holdings Inc. [DE]
       Kameni Potok Coöperatief U.A. [The Netherlands]
       Kisanfu Holdings LTD. [Bermuda]
       K-Mc Venture I LLC [DE]
       Koboltti Chemicals Holdings Limited [Bermuda]
       Las Quintas Serenas Water Co. [AZ]
       LHD Ventures, LLC [DE]
       Lompoc Land Company LLC [DE]
       Main Pass Energy Hub LLC [DE]
       McMoRan Exploration LLC [DE]
       Mcmoran Oil & Gas LLC [DE]
       Midwest Land Acquisition Company LLC [DE]
       Minera Cuicuilco S.A. de C.V. [Mexico]
       Minera Freeport-McMoRan South America Limitada [Chile]
       Minera Freeport-McMoRan South America S.A.C. [Peru]
       Missouri Lead Smelting Company [DE]
       Molinos Corporation [AZ]
       Montebello Land Company LLC [DE]
       MSS Properties, LLC [DE]
       Mt. Emmons Mining Company [DE]
       Nabire Bakti LLC [DE]
       Nicaro Nickel Company [DE]
       Nuevo Energy Company [DE]
       Overseas Service Company [DE]
       Pacific Western Land Company [CA]
       PD Peru, Inc. [DE]
       PD Receivables, LLC [DE]
       PDM Energy, LLC [AZ]
       PDRC Laurel Hill 9, LLC [DE]
       PDRC Laurel Hill Development, LLC [DE]
       Phelps Dodge Ajo, Inc. [DE]
       Phelps Dodge Congo S.A.R.L. [DRC]
       Phelps Dodge Development Corporation [DE]
       Phelps Dodge Hidalgo, Inc. [DE]
       Phelps Dodge High Performance Conductors of NJ, Inc. [NJ]
       Phelps Dodge Holdings Mexico, S.A. de C.V. [Mexico]
       Phelps Dodge Industries, Inc. [DE]


US-DOCS\120811676.4
            Case 19-10289-LSS      Doc 2852-5    Filed 01/27/21    Page 35 of 43




       Phelps Dodge Katanga Corporation [DE]
       Phelps Dodge Mining (Zambia) Limited [Zambia]
       Phelps Dodge Molybdenum Corporation [DE]
       Phelps Dodge of Africa, LTD. [DE]
       Phelps Dodge Refining Corporation [DE]
       Plains Acquisition Corporation [DE]
       Plains Offshore LLC [DE]
       Plains Offshore Operations Inc. [DE]
       Plains Vietnam LTD. [Cayman Islands]
       Pogo Partners, Inc. [TX]
       Point Arguello Natural Gas Line Company [CA]
       Point Arguello Pipeline Company [CA]
       PT Airfast Aviation Facilities Company [Indonesia]
       PT Eksplorasi Nusa Jaya [Indonesia]
       PT Freeport Indonesia [Indonesia]
       PT Freeport Management Indonesia [Indonesia]
       PT IRJA Eastern Minerals [Indonesia]
       PT Kencana Infra Nusakarya [Indonesia]
       PT Kencana Wisata Nusakarya [Indonesia]
       PT Manyar Maju Refinery [Indonesia]
       PT Mineserve International [Indonesia]
       PT Mitradaya Vulkanisindo [Indonesia]
       PT Nabire Bakti Mining [Indonesia]
       PT Papua Utama Mitra [Indonesia]
       PT Puncakjaya Power [Indonesia]
       PT Rio Tinto Indonesia [Indonesia]
       PT Smelting [Indonesia]
       PXP Aircraft LLC [DE]
       PXP Gulf Coast LLC [DE]
       PXP Louisiana LLC [DE]
       PXP Louisiana Operations LLC [DE]
       PXP Luxembourg S.A.R.L. [Luxembourg]
       PXP Morocco B.V. [The Netherlands]
       PXP Oil & Gas Inc. [DE]
       PXP Producing Company LLC [DE]
       PXP Resources LLC [DE]
       Rakita Exploraton DOO BOR [Serbia]
       Red Metal Limited [Australia]
       Servicios Especiales Nacionales, SA de CV a.k.a. “PD SENSA” [El Salvador]
       Silver Springs Ranch, Inc. [CO]
       Sociedad Contractual Minera El Abra [Chile]
       Sociedad Minera Cerro Verde S.A.A. [Peru]
       Southern Bayou Holdings, LLC [DE]
       Southern Discovery Metals LTD. [BVI]


US-DOCS\120811676.4
            Case 19-10289-LSS     Doc 2852-5    Filed 01/27/21   Page 36 of 43




       Southern Pearl Holdings, LLC [DE]
       Suva Reka (BVI) LTD. [BVI]
       Tank Barge LLC [DE]
       The Morenci Water & Electric Company [AZ]
       Timok JVSA (BVI) LTD. [BVI]
       Timok Metals D.O.O. BOR [Serbia]
       Tucson, Cornelia and Gila Bend Railroad Company [AZ]
       United States Metals Refining Company [DE]
       Warren Company [AZ]
       Western Nuclear, Inc. [DE]




US-DOCS\120811676.4
              Case 19-10289-LSS     Doc 2852-5      Filed 01/27/21   Page 37 of 43




                                      SCHEDULE VIII

                                Cyprus Talc Insurance Policies

Insurer                             Policy Number               Policy Start          Policy End
American Insurance Company          K2238871                   May 23, 1961         May 23, 1962
American Insurance Company          K2257131                   May 23, 1962         May 23, 1963
American Insurance Company          K2276210                   May 23, 1963         May 23, 1964
American Insurance Company          K2290639                   May 23, 1964      October 15, 1964
Continental Casualty Company        CL4284386               October 15, 1964      January 1, 1965
Continental Casualty Company        RDX9996941              October 15, 1964       April 17, 1965
Employers Surplus Lines Insurance   E504218                 October 15, 1964       April 17, 1965
Company
Employers Surplus Lines Insurance   E504219                 October 15, 1964       April 17, 1965
Company
Continental Casualty Company        CL24319352               January 1, 1965      January 1, 1966
Employers Surplus Lines Insurance   E509914                   April 17, 1965     February 2, 1968
Company
Harbor Insurance Company            102632                    April 17, 1965     January 31, 1968
Continental Casualty Company        2402140673               January 1, 1966      January 1, 1969
Employers Surplus Lines Insurance   E513910                 February 1, 1968       March 1, 1971
Company
Continental Casualty Company        CCP2404125889            January 1, 1969 November 1, 1969
Continental Casualty Company        CCP2405051090R         November 1, 1969 November 1, 1972
Employers Surplus Lines Insurance   E63850                    March 1, 1971     March 1, 1972
Company
CNA Casualty of California          RDU9231389                 March 1, 1972       March 1, 1973
Midland Insurance Company           XL1952                     March 1, 1972       March 1, 1973
Mission Insurance Company           M74758                     March 1, 1972       March 1, 1973
Fireman’s Fund Insurance            XLX1056187                 March 1, 1972       March 1, 1973
Company
Aetna Casualty & Surety Company     01XN244WCA                March 1, 1972        March 1, 1973
Continental Casualty                CCP9677215R            November 1, 1972       October 1, 1974
Reserve Insurance Company           UCP00067                  March 1, 1973         April 2, 1975
Stonewall Insurance Company         D11910                    March 1, 1973          July 1, 1976
Truck Insurance Exchange            3504134                  October 1, 1974         July 1, 1980
Central National Insurance          CNU122873                  April 2, 1975        April 2, 1976
Company of Omaha
Mission Insurance Company           M830271                      April 2, 1975       April 2, 1976
Central National Insurance          CNU125306                    April 2, 1976        July 1, 1977
Company of Omaha
Mission Insurance Company           M832531                      April 2, 1976       April 2, 1977
Stonewall Insurance Company         13584                         July 1, 1976        July 1, 1977
Granite State Insurance Company     SCLD 80-93902                 July 1, 1976        July 1, 1977



  US-DOCS\120811676.4
              Case 19-10289-LSS   Doc 2852-5       Filed 01/27/21   Page 38 of 43




Insurer                           Policy Number                Policy Start          Policy End
Lexington Insurance Company       LC0140                       July 1, 1977         July 1, 1978
Pine Top Insurance Company        MLP 100304                   July 1, 1977         July 1, 1978
Columbia Casualty Company         RDX3652421                   July 1, 1977         July 1, 1978
Harbor Insurance Company          135171                       July 1, 1978         July 1, 1979
Columbia Casualty Company         RDX4169299                   July 1, 1978         July 1, 1979
AIU Insurance Company             75100270                     July 1, 1978         July 1, 1979
Mission Insurance Company         M843870                      July 1, 1978         July 1, 1979
Union Indemnity Insurance         UF11 00 128                  June 1, 1979         June 1, 1980
Company of New York
London Market                     881/ULL0705                  June 1, 1979         June 1, 1980
Lexington Insurance Company       5512603                      June 1, 1979         June 1, 1980
Lexington Insurance Company       5512604                      June 1, 1979         June 1, 1980
Gibraltar Casualty Company        GMX 00143                    June 1, 1979         June 1, 1980
Central National Insurance        CNZ 14-16-28                 June 1, 1979         June 1, 1980
Company of Omaha (The)
Federal Insurance Company         (80) 7922-6248               June 1, 1979         June 1, 1980
National Union Fire Insurance     BE1326219                    July 1, 1979         July 1, 1980
Company of Pittsburgh, Pa.
Insurance Company of North        ISL 1083                      July 1, 1979        July 1, 1981
America
Employers Mutual Casualty         MMO71462                     June 1, 1980         June 1, 1981
Company
London market insurers            WM22007 &                    June 1, 1980         June 1, 1981
                                  UMH0287
Lexington Insurance Company       5512643                      June 1, 1980         June 1, 1981
Employers Mutual Casualty         MMO71463                     June 1, 1980         June 1, 1981
Company
International Surplus Lines       XSI6996                      June 1, 1980         June 1, 1981
Insurance Company
London market insurers            WM23004 &                    June 1, 1980         June 1, 1981
                                  UMH0288
Employers Mutual Casualty         MMO71464                     June 1, 1980         June 1, 1981
Company
Landmark Insurance Company        FE40000337                   June 1, 1980         June 1, 1981
International Surplus Lines       XSI6997                      June 1, 1980         June 1, 1981
Insurance Company
London market insurers            WM23006 &                    June 1, 1980         June 1, 1981
                                  UMH0289
Central National Insurance        CNZ142075                    June 1, 1980         June 1, 1981
Company of Omaha
Granite State Insurance Company   6680-2317                    June 1, 1980         June 1, 1981
Union Indemnity Insurance         UF1100193                    June 1, 1980         June 1, 1981
Company



  US-DOCS\120811676.4
              Case 19-10289-LSS   Doc 2852-5    Filed 01/27/21   Page 39 of 43




Insurer                           Policy Number             Policy Start          Policy End
Lexington Insurance Company       5512644                   June 1, 1980         June 1, 1981
AIU Insurance Company             XX-XXXXXXX                June 1, 1980         June 1, 1981
Travelers Indemnity Company       TJEX121T880A80            June 1, 1980         June 1, 1981
Gibraltar Casualty Company        GMX00619                  June 1, 1980         June 1, 1981
First State Insurance Company     930527                    June 1, 1980         June 1, 1981
Federal Insurance Company         81-79226248               June 1, 1980         June 1, 1981
Allianz Underwriters, Inc.        AUX5200117                June 1, 1980         June 1, 1981
International Surplus Lines       XSI6998                   June 1, 1980         June 1, 1981
Insurance Company
Integrity Insurance Company       XL201671                  June 1, 1980         June 1, 1981
Granite State Insurance Company   6680-2318                 June 1, 1980         June 1, 1981
Birmingham Fire Insurance         SE6073736                 June 1, 1980         June 1, 1981
Company of Pennsylvania
National Union Fire Insurance     1226464                   June 1, 1980         June 1, 1981
Company of Pittsburgh, Pa.
Gibraltar Casualty Company        GMX00620                  June 1, 1980         June 1, 1981
First State Insurance Company     930625                    June 1, 1980         June 1, 1981
American Excess Insurance         EUL5074786                June 1, 1980         June 1, 1981
Company
Northbrook Excess and Surplus     63006816                  June 1, 1980         June 1, 1981
Insurance Company
Insurance Company of North        XCP143852                 June 1, 1980         June 1, 1981
America
London Market                     UMH0450             September 19, 1980         June 1, 1981
London market insurers            WM23009 &           September 19, 1980         June 1, 1981
                                  WMBA400
Midland Insurance Company         XL152834               October 1, 1980         June 1, 1981
Protective National Insurance     XUB18068-62            October 1, 1980         June 1, 1981
Company of Omaha
International Surplus Lines       XSI7184                October 1, 1980         June 1, 1981
Insurance Company
First State Insurance Company     931168                 October 1, 1980         June 1, 1981
Federal Insurance Company         7922-6337              October 1, 1980         June 1, 1981
American Excess Insurance         EUL5075361             October 1, 1980         June 1, 1981
Company
Lexington Insurance Company       5512663                October 1, 1980         June 1, 1981
International Surplus Lines       XSI7138                October 1, 1980         June 1, 1981
Insurance Company
London market insurers            WN30027 &                 June 1, 1981         June 1, 1982
                                  UNH0204
Lexington Insurance Company       5512677                   June 1, 1981         June 1, 1982
International Insurance Company   5220293553                June 1, 1981         June 1, 1982




  US-DOCS\120811676.4
              Case 19-10289-LSS   Doc 2852-5      Filed 01/27/21   Page 40 of 43




Insurer                           Policy Number               Policy Start          Policy End
London market insurers            WN31008,                    June 1, 1981         June 1, 1982
                                  UNH0205 &
                                  UNH0206
Lexington Insurance Company       5512682                     June 1, 1981         June 1, 1982
International Insurance Company   522293562                   June 1, 1981         June 1, 1982
London Market                     551/UNH0207                 June 1, 1981         June 1, 1982
London Market                     UNH0237                     June 1, 1981         June 1, 1982
London market insurers            WN31009                     June 1, 1981         June 1, 1982
London market insurers            WNBK300                     June 1, 1981         June 1, 1982
London market insurers            WN31018                     June 1, 1981         June 1, 1982
Birmingham Fire Insurance         SE6073846                   June 1, 1981         June 1, 1982
Company of Pennsylvania
Travelers Indemnity Company       TJEX121T880A81              June 1, 1981         June 1, 1982
Granite State Insurance Company   6681-2667                   June 1, 1981         June 1, 1982
Allianz Underwriters, Inc.        AUX5200359                  June 1, 1981         June 1, 1982
Integrity Insurance Company       XL203241                    June 1, 1981         June 1, 1982
Northbrook Excess and Surplus     63008-019                   June 1, 1981         June 1, 1982
Insurance Company
Insurance Company of North        XCP144061                   June 1, 1981         June 1, 1982
America
Gibraltar Casualty Company        GMX01234                    June 1, 1981         June 1, 1982
First State Insurance Company     932421                      June 1, 1981         June 1, 1982
Federal Insurance Company         8207922 6248                June 1, 1981         June 1, 1982
Employers Mutual Casualty         MMO71831                    June 1, 1981         June 1, 1982
Company
International Insurance Company   5220293571                  June 1, 1981         June 1, 1982
Midland Insurance Company         XL723954                    June 1, 1981         June 1, 1982
Protective National Insurance     XUB1806914                  June 1, 1981         June 1, 1982
Company of Omaha
First State Insurance Company     932422                      June 1, 1981         June 1, 1982
American Excess Insurance         EUL5081285                  June 1, 1981         June 1, 1982
Company
Lexington Insurance Company       5512678                     June 1, 1981         June 1, 1982
International Insurance Company   5220293589                  June 1, 1981         June 1, 1982
London market insurers            UPH0171                     June 1, 1982         June 1, 1983
London market insurers            UPH0172                     June 1, 1982         June 1, 1983
London market insurers            UPH00336                    June 1, 1982         June 1, 1983
Lexington Insurance Company       5523305                     June 1, 1982         June 1, 1983
International Insurance Company   5220311256                  June 1, 1982         June 1, 1983
London market insurers            UPH0173                     June 1, 1982         June 1, 1983
Lexington Insurance Company       5513306                     June 1, 1982         June 1, 1983
International Insurance Company   5220311265                  June 1, 1982         June 1, 1983



  US-DOCS\120811676.4
              Case 19-10289-LSS   Doc 2852-5       Filed 01/27/21   Page 41 of 43




Insurer                           Policy Number                Policy Start          Policy End
London market insurers            UPH0337 &                    June 1, 1982         June 1, 1983
                                  UPH0174
International Insurance Company   5220311274                   June 1, 1982         June 1, 1983
London market insurers            UPH0338 &                    June 1, 1982         June 1, 1983
                                  UPH0175
Birmingham Fire Insurance         SE6073951                    June 1, 1982         June 1, 1983
Company of Pennsylvania
Granite State Insurance Company   6682-3454                    June 1, 1982         June 1, 1983
Allianz Underwriters, Inc.        AUX5200755                   June 1, 1982         June 1, 1983
Integrity Insurance Company       XL204016                     June 1, 1982         June 1, 1983
Northbrook Excess and Surplus     63008784                     June 1, 1982         June 1, 1983
Insurance Company
Insurance Company of North        XCP144433                    June 1, 1982         June 1, 1983
America
Gibraltar Casualty Company        GMX01702                     June 1, 1982         June 1, 1983
First State Insurance Company     934444                       June 1, 1982         June 1, 1983
Federal Insurance Company         (83)7922-62-48               June 1, 1982         June 1, 1983
Employers Mutual Casualty         MMO73174                     June 1, 1982         June 1, 1983
Company
International Insurance Company   5220311283                   June 1, 1982         June 1, 1983
Midland Insurance Company         XL724700                     June 1, 1982         June 1, 1983
Protective National Insurance     XUB1807045                   June 1, 1982         June 1, 1983
Company of Omaha
Northbrook Excess and Surplus     63008785                     June 1, 1982         June 1, 1983
Insurance Company
First State Insurance Company     934445                       June 1, 1982         June 1, 1983
Lexington Insurance Company       5223307                      June 1, 1982         June 1, 1983
International Insurance Company   5220311292                   June 1, 1982         June 1, 1983
London market insurers            UQH0180                      June 1, 1983         June 1, 1984
London market insurers            UQH0181,                     June 1, 1983         June 1, 1984
                                  UQH0182 &
                                  UQH0186
Lexington Insurance Company       5523326                      June 1, 1983         June 1, 1984
International Insurance Company   5220437094                   June 1, 1983         June 1, 1984
Lexington Insurance Company       5523325                      June 1, 1983         June 1, 1984
International Insurance Company   5220437103                   June 1, 1983         June 1, 1984
London market insurers            UQH0183 &                    June 1, 1983         June 1, 1984
                                  UQH0187
International Insurance Company   5220437111                   June 1, 1983         June 1, 1984
London market insurers            UQH0188 &                    June 1, 1983         June 1, 1984
                                  UQH0184
London market insurers            UQH0185 &                    June 1, 1983         June 1, 1984
                                  UQH0189



  US-DOCS\120811676.4
              Case 19-10289-LSS    Doc 2852-5       Filed 01/27/21   Page 42 of 43




Insurer                            Policy Number                Policy Start          Policy End
Birmingham Fire Insurance          SE6074094                    June 1, 1983         June 1, 1984
Company of Pennsylvania
Granite State Insurance Company    6683-4116                    June 1, 1983         June 1, 1984
Federal Insurance Company          (84)7922-62-48               June 1, 1983         June 1, 1984
Allianz Underwriters, Inc.         AUX5200953                   June 1, 1983         June 1, 1984
Integrity Insurance Company        XL207293                     June 1, 1983         June 1, 1984
Insurance Company of North         XCP145342                    June 1, 1983         June 1, 1984
America
First State Insurance Company      934636                       June 1, 1983         June 1, 1984
Employers Mutual Casualty          MMO75390                     June 1, 1983         June 1, 1984
Company
Gibraltar Casualty Company         GMX03540                     June 1, 1983         June 1, 1984
International Insurance Company    5220437121                   June 1, 1983         June 1, 1984
Midland Insurance Company          XL739224                     June 1, 1983         June 1, 1984
Protective National Insurance      XUB1807046                   June 1, 1983         June 1, 1984
Company of Omaha
Pine Top Insurance Company         XL700011                     June 1, 1983         June 1, 1984
Insurance Corporation of Ireland   XL7-13000-0                  June 1, 1983         June 1, 1984
Century Indemnity Company          CIZ425524                    June 1, 1983         June 1, 1984
Marine Office of America           EXH101628                    June 1, 1983         June 1, 1984
Corporation
First State Insurance Company      934674                       June 1, 1983         June 1, 1984
International Insurance Company    5220437139                   June 1, 1983         June 1, 1984
Lexington Insurance Company        5523331                      June 1, 1983         June 1, 1984
Zurich American Insurance          8129701                      June 1, 1983         June 1, 1984
Company
Century Indemnity Company          CIZ425525                    June 1, 1983         June 1, 1984
Constitution State                 CCA841F503A                  June 1, 1983         June 1, 1984
Royal Insurance Company            RED102107                    June 1, 1983         June 1, 1984
Republic Insurance Company         CDE0796                      June 1, 1983         June 1, 1984
Home Insurance Company             HEC1203840                   June 1, 1983         June 1, 1984
London market insurers             URH0093                      June 1, 1984         June 1, 1985
London market insurers             URH0098 &                    June 1, 1984         June 1, 1985
                                   URH0162
Allianz Underwriters, Inc.         [unknown]                    June 1, 1984         June 1, 1985
International Insurance Company    5220473841                   June 1, 1984         June 1, 1985
London market insurers             URH0097 &                    June 1, 1984         June 1, 1985
                                   URH0161
International Insurance Company    5220473832                   June 1, 1984         June 1, 1985
London market insurers             URH0096 &                    June 1, 1984         June 1, 1985
                                   URH0160
International Insurance Company    5220473823                   June 1, 1984         June 1, 1985
International Insurance Company    5220473814                   June 1, 1984         June 1, 1985


  US-DOCS\120811676.4
              Case 19-10289-LSS   Doc 2852-5      Filed 01/27/21   Page 43 of 43




Insurer                           Policy Number               Policy Start          Policy End
Integrity Insurance Company       XL208526                    June 1, 1984         June 1, 1985
Insurance Company of North        XCP144196                   June 1, 1984         June 1, 1985
America
Granite State Insurance Company   6684-4895                  June 1, 1984          June 1, 1985
Gibraltar Casualty Company        GMX03711                   June 1, 1984          June 1, 1985
First State Insurance Company     EU002200                   June 1, 1984          June 1, 1985
Federal Insurance Company         85-79226248                June 1, 1984          June 1, 1985
Allianz Underwriters, Inc.        AUX5203031                 June 1, 1984          June 1, 1985
Republic                          CDE 1159                   June 1, 1984          June 1, 1985
Old Republic Insurance Company    ZC46316                    July 1, 1985          July 1, 1986
Lexington Insurance Company       USA 0370                   July 1, 1985          July 1, 1986
Lexington Insurance Company       USA 0371                   July 1, 1985          July 1, 1986
Old Republic Insurance Company    ZC46784                    July 1, 1986          July 1, 1987
Lexington Insurance Company       5572150               November 26, 1986          July 1, 1987
Old Republic Insurance Company    ZZ50105                    July 1, 1987          July 1, 1988
Lexington Insurance Company       5521451                    July 1, 1987          July 1, 1988
Lexington Insurance Company       5521482                    July 1, 1988          July 1, 1989
Lexington Insurance Company       8641274                    July 1, 1988          July 1, 1989
National Union Fire Insurance     RMGLCM 459-69-             July 1, 1989          July 1, 1990
Company of Pittsburgh, Pa.        51
National Union Fire Insurance     RMGLCM 460-02-               July 1, 1989        July 1, 1990
Company of Pittsburgh, Pa.        64
National Union Fire Insurance     RMGL 459-69-50               July 1, 1989        July 1, 1990
Company of Pittsburgh, Pa.
National Union Fire Insurance     GLA 459-69-56                July 1, 1989        July 1, 1990
Company of Pittsburgh, Pa.
Lexington Insurance Company       556-7598                     July 1, 1989        July 1, 1990
XL Insurance Company              XLUMB-00592                  July 1, 1989        July 1, 1999
National Union Fire Insurance     CLM 308-33-90                July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.
National Union Fire Insurance     RMGLCM 325-28-               July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.        26
National Union Fire Insurance     RMGL 325-28-27               July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.
National Union Fire Insurance     RMGL 325-28-28               July 1, 1991        July 1, 1992
Company of Pittsburgh, Pa.




  US-DOCS\120811676.4
